Opinion
issued April 26, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10B01024BCV
 

 
SINDREKA MARIA SMITH-LEWIS,
Appellant
 
V.
 
DEPARTMENT OF FAMILY AND
PROTECTIVE SERVICES, Appellee
 

 
On Appeal from the 313th
District Court
Harris County, Texas
Trial Court Cause No. 2009-06297J
 

 
MEMORANDUM
OPINION




Appellant, Sindreka Maria Smith-Lewis, has neither established indigence, nor
paid, or made arrangements to pay, the fee for preparing the clerk=s
record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal
if no clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal).
We dismiss the appeal for want of
prosecution.  We dismiss all pending
motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.